Citation Nr: 0026956	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  94-45 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating greater than 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for pes planus 
with calluses and hammertoes, currently rated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for tinea pedis, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for bacterial 
endocarditis with tricuspid insufficiency, current rated as 
10 percent disabling.

(The issue of entitlement to payment of a subsistence 
allowance under Chapter 31 for the period from February 1996 
to October 1996 is the subject of a separate Board of 
Veterans' Appeals decision).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran's case was remanded for additional 
development in March 1998.  The case is again before the 
Board for appellate review. 

In September 1999 the veteran submitted a substantive appeal 
on a VA Form 9 regarding his PTSD disability rating.  At the 
time he requested that he be afforded a Travel Board hearing.  
The veteran submitted a statement in June 2000 wherein he 
specifically withdrew his request for a Travel Board hearing.  
Accordingly, the Board will adjudicate the veteran's claims 
based on the evidence of record.  38 C.F.R. § 20.704(e) 
(1999).

In August 2000, the veteran submitted additional evidence 
directly to the Board.  The evidence consisted of a lay 
statement from the veteran, a statement in support of claim 
provided by a VA physician, a copy of congressional 
correspondence to the veteran and photographs of the 
veteran's feet.  The veteran also submitted a waiver of 
consideration by the agency of original jurisdiction (AOJ).  
Accordingly, the evidence will be considered by the Board in 
its review of the veteran's claims.  38 C.F.R. § 20.1304(c) 
(1999).


FINDINGS OF FACT

1.  The veteran's original claims file has been misplaced, a 
reconstructed file was used to adjudicate his claims 
following the Board's March 1998 remand.

2.  Since April 1999 the veteran's PTSD has been manifested 
by such symptoms as to show that he is demonstrably unable to 
obtain or retain employment.  

3.  The veteran's bilateral pes planus is characterized by 
chronic pronation with marked diffuse callosities of the 2nd 
and 3rd metatarsal heads of both feet, consistent and 
palpable pain over the sinus tarsi regions of both feet, as 
well as at the plantar 2nd and 3rd metatarsal joints of both 
feet, with weakness of the posterior tibialis, and hammertoe 
deformities of the 2nd through 5th toes of each foot.  The 
condition is very painful overall.  The condition is not 
improved by orthopedic shoes or appliances.

4.  The veteran's tinea pedis is manifested by recurrent 
scaling of the interdigital spaces of the toes as well as his 
palms; maceration of the interdigital spaces of the toes; 
fissuring; serosanguineous exudate, with onychomycosis of 
most of the nails of both hands and feet.  However, neither 
systemic nor nervous manifestations is shown, and the 
disability is not exceptionally repugnant.



5.  The veteran's bacterial endocarditis is not manifested by 
either (1) a recurrence of rheumatic fever, with cardiac 
manifestations, within the past three years; or (2) a 
diastolic murmur with characteristic electrocardiogram 
manifestations or a definitely enlarged heart.

6.  The veteran's bacterial endocarditis also is not 
manifested by any of the following: (1) a workload of greater 
than five metabolic equivalents but not greater than seven 
metabolic equivalents results in dyspnea, fatigue, angina, 
dizziness, or syncope; or (2) evidence of cardiac hypertrophy 
or dilatation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD from April 
1999 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a 50 percent rating for bilateral pes 
planus have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 
4.3, 4.7, 4.71a, Diagnostic Code 5276 (1999).

3.  The criteria for a 30 percent evaluation for tinea pedis 
have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.3, 
4.7, 4.118, Diagnostic Codes 7806, 7813 (1999).

4.  The criteria for an increased evaluation for bacterial 
endocarditis have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7001 (1999); 38 
C.F.R. § 4.104, Diagnostic Code 7000 (1997).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board notes at the outset that the record is problematic 
due to misplaced records.  Specifically, the veteran's claims 
file was lost after it was remanded to the RO in March 1998.  
The veteran's respective claims date back to the early 
1990's, with ongoing development since that time.  The 
evidence of record consists of the Board's remand, a 
transcript of the veteran's testimony at a Travel Board 
hearing in July 1997, multiple lay statements from the 
veteran, congressional correspondence, additional VA 
treatment records obtained in response to the remand, several 
VA examination reports and private medical records submitted 
in response to post-remand development, the veteran's 
vocational rehabilitation file, as well as the evidence 
submitted directly to the Board in August 2000.  However, as 
will be discussed below, after much consideration the Board 
is of the view that the record is sufficient for an equitable 
adjudication of the veteran's claims.

The veteran was afforded During a September 1992 VA PTSD 
examination, the veteran related that he was employed.  He 
was attending college at night.  He also worked out at a gym 
two or three nights a week and enjoyed going to movies.  His 
primary complaint related to his back.  The mental status 
examination reported the veteran as neatly dressed and 
groomed, cooperative and in good contact.  He was alert and 
oriented in all spheres.  There was no significant cognitive 
or memory deficit evident.  He described his mood over the 
prior week as "a little anxious."  His affect was mildly 
constricted but appropriate to thought content.  There was no 
evidence of formal thought disorder, delusions, 
hallucinations, over-determined content, pressure of speech, 
or suicidal or homicidal ideation.  A diagnosis of PTSD was 
provided.  The examiner noted that a psychological testing 
report was consistent with PTSD as well. 

The veteran was also afforded a VA PTSD examination in April 
1994.  He reported problems at work stemming from a 
disagreement with a supervisor.  This lead to his being off 
from work for "six months" from August 1993 to March 1994.  
He returned to work in March 1994 but continued to experience 
difficulties on the job.  He was then placed on disability in 
April 1994.  The veteran continued to pursue a paralegal 
program as part of his vocational rehabilitation.  He 
attended classes four days a week.  The veteran also married 
in April 1993.  Because of his problems at work, the veteran 
said that all of his symptoms had become worse.  He felt that 
he was not able to work at any job.  The veteran also said 
that his lifestyle had become more constricted in that he 
rarely went to the gym and that he and his wife did not go 
out much.  The veteran related that he had switched providers 
for his private psychiatric treatment several times.  He said 
that the treatment was provided in connection with his 
earlier Worker's Compensation case.  

The examiner reported the veteran's mental status examination 
as essentially unchanged from the 1992 examination, except 
that he was more irritable and angry.  There was no 
significant cognitive or memory deficit evident.  Further, 
there was no evidence of formal thought disorder, delusions, 
hallucinations, over-determined content, pressure of speech, 
or suicidal or homicidal ideation.  The diagnosis was PTSD 
with symptoms of dysthymia.  The examiner added that he did 
not feel that the veteran was totally disabled from the open 
labor market on a psychiatric basis.  However, the veteran 
was temporarily partially disabled with reference to the open 
labor market and totally disabled with reference to his 
specific current job with VA.  The examiner added that the 
veteran was not going to get better as along as he was 
enmeshed and centered on his multiple lawsuits, grievances, 
and administrative appeals.  Further psychotherapy was 
recommended.

Associated with the claims file are private treatment records 
from Kaiser Permanente for the period from March 1997 to May 
1997.  The records do not reflect treatment for any of the 
issues on appeal.

The veteran testified before the undersigned Board member at 
a Travel Board hearing in Los Angeles in July 1997.  He 
described his service in Vietnam and the various stressful 
events he experienced during that service.  In regard to his 
bacterial endocarditis the veteran said that he suffered from 
an occasional shortness of breath after walking between 15-30 
minutes.  He sometimes experienced a tightness in his chest.  
He was not currently receiving treatment for his 
endocarditis.  He had not missed any work related to the 
disorder except for appointments for medical evaluations.  He 
was not taking any medication for the disorder.  The 
representative read from a report dated in 1994 which said 
that the veteran was having a mild tricuspid regurgitation 
and a mild mitral regurgitation could not be ruled out at 
that time.  The veteran testified that he was last examined 
for his tinea pedis in September or October 1996.  He said 
that the disorder had worsened and that he had increased 
calluses.  He also said that he had lesions between his toes, 
a lot of peeling of his skin, and symptoms affecting his left 
hand.  He said that there would be periods where his whole 
skin would come off his hand and feet.  He described the 
lesions between his toes as pussy and water-like on both 
feet.  He said that he had noticed discoloration of his feet 
in that they would become red and appear inflamed.  The other 
discoloration he noticed was the fungus under his toenails.  
He said that he experienced constant itching between the 
toes.  He used ointments and sometimes a powder either daily 
or every other day with some temporary relief of his 
symptoms.  The veteran said that when his skin would begin to 
peel, nothing would help with that.  He also noticed a 
distinctive odor sometimes, particularly when his feet 
perspired.  

The veteran then removed his orthotics from his shoes for 
demonstration purposes.  The veteran said that he wore the 
orthotics every day.  The orthotics had a tendency to destroy 
the inner shoe and outer heel.  He said that he had 
experienced his foot problems since service.  As to his pes 
planus, the veteran said that he needed to wear an orthotic 
for support of his flat feet.  When he used the orthotics 
they would cause his toes to spread out with weight bearing 
and this aggravated his hammertoe disorder.  The hammertoes 
had developed in the past five to six years.  He said that he 
could stand for 15-30 minutes or walk for about the same 
amount time before he would experience severe pain.  He said 
that the calluses build up on his feet such that his wife has 
to shave them off or he goes to a salon to have it done.  The 
calluses on the balls of his feet would become very hard and 
he would experience friction between those calluses and his 
orthotics.  The veteran noted that he had provided 
photographs of his feet at the time of his October 1996 VA 
examinations.  He did not think they were forwarded to the 
RO.  

The veteran submitted a copy of a psychiatric examination at 
his hearing.  However, as noted previously, the claims file 
containing that evidence is missing at this time.

Associated with the claims file are VA treatment records for 
the period from November 1992 to October 1997.  The records 
reflect surgical removal of the toenails from the veteran's 
big toes in June 1993.  Bilateral x-rays of the feet were 
interpreted to show dorsal dislocation of the right fifth 
metatarsal phalangeal joint in April 1994.  The report noted 
no significant interval change since the previous examination 
of September 1991.  A second April 1994 x-ray report, for a 
weight bearing bilateral view of the feet, was interpreted to 
show an old dislocation at the right fifth 
metatarsophalangeal joint.  A chest x-ray from April 1994 was 
interpreted to show the cardiac silhouette within normal 
limits.  The lungs were clear and there was no evidence of 
pleural effusion or pneumothorax.  An electrocardiogram 
(EKG), dated in May 1994 was interpreted to show normal sinus 
rhythm.  However, the EKG also showed left anterior 
fascicular block, nonspecific T wave abnormality and was 
termed an abnormal EKG.  The report further stated that, when 
compared with EKG of May 1990, T wave inversion no longer 
evident in inferior leads.   An echocardiogram report, dated 
in June 1994, noted left ventricle (LV) wall thickness to be 
concentrically increased.  A diagnosis of minimal tricuspid 
regurgitation was provided.  No significant valvular 
pathology was noted.  

A mental health clinic intake note, dated in June 1996, 
described the veteran's problems involving his employer and 
how it had increased his stress level and anxiety.  The note 
also reported that the veteran last worked in April 1996.  A 
progress note, dated in February 1997, noted the veteran's 
history of endocarditis.  The veteran reported no 
reoccurrence of the disease in 23 years.  He denied any 
complaints of chest pain, shortness of breath, dyspnea on 
exertion, orthopnea, paroxysmal nocturnal dyspnea (PND).  He 
was able to walk but functional capacity was limited by back 
problems.  The note further reported the results of an EKG as 
showing normal sinus rhythm with left anterior fascicular 
block, otherwise negative acute ST-T changes.  Finally, it 
was noted that there was no clinical evidence of endocarditis 
or congestive heart failure and ordered an echocardiogram for 
evaluation.  The results of a March 1997 echocardiogram were 
interpreted to show no valvular abnormalities seen with 
asymmetric septal wall thickness increased to 1.6 centimeters 
with no outflow obstruction noted.

In May 1999, the veteran submitted a medical evaluation from 
a private psychiatrist, D. P. Flynn, M. D.  The report was 
dated in February 1999 and noted that Dr. Flynn had treated 
the veteran on five prior occasions in 1998.  Dr. Flynn noted 
that the veteran was currently employed as a claims examiner 
at a state disabilities office.  He was also completing a 
graduate program in Behavioral science at a local college.  
The report of mental status examination reported the veteran 
as very anxious.  He was dressed appropriately.  His speech 
was filled with anxiety.  He was oriented to time, place, and 
person without overt disruption of the sensory capacity.  His 
memory was intact for both recent and remote events.  His 
mood was depressed and his affect blunted with some 
restriction of affect.  There was evidence of psychomotor 
retardation.  There was no evidence of hallucination, and 
delusion, or of disorganized and bizarre behavior.  There was 
slight evidence of paranoia or ideas of reference.  The 
examiner reported that there was no evidence of loose 
associations, flight of ideas or tangential thinking.  
Insight was considered limited.  Judgment was good and 
problem-solving ability appeared to be within normal limits.  
The ability to abstract and conceptualize showed no florid 
psychotiform trends.  There was some evidence of obsessive 
ruminations.  There was also some evidence of poor impulse 
control, violent and destructive behavior.  The diagnosis was 
PTSD.  Dr. Flynn assigned a Global Assessment of Functioning 
(GAF) score of 42.  

Dr. Flynn noted that he had reviewed several other 
evaluations of the veteran, to include one that had provided 
a diagnosis of recurrent major depressive disorder.  He 
disagreed with that diagnosis and stated that the veteran's 
extreme interpersonal difficulties were a direct result of 
his experiences in service.  He said that the veteran's 
record showed profound inability to establish and maintain 
effective or favorable relationships with people because of 
his paranoia, irritability and extreme sensitivity to 
criticism.  His physical and psychological problems had 
resulted in blunted affect, panic attacks, impaired judgment, 
impaired abstract thinking and extreme difficulty in 
maintaining work and social relationships.  Dr. Flynn noted 
that psychological testing supported his observations.  Dr. 
Flynn added that the veteran was totally disabled 
psychiatrically and that the disability was 100 percent due 
to PTSD.  His prognosis was listed as poor.  He also 
recommended that the veteran be retired from his current 
employment due to psychiatric disability.

Associated with the claims file is an examination report from 
W. Simpson, M. D., dated in August 1999.  The report 
addressed the veteran's problems with his back and neck.  
There were no findings pertinent to the issues on appeal.

The veteran was afforded several VA examinations in August 
and September 1999.  At his August 1999 VA dermatology 
examination the veteran said that he had tried a number of 
topical therapies without effect but had never been on oral 
antifungal agents.  He was not currently receiving treatment 
for his tinea pedis.  The examiner noted that he had reviewed 
the claims file prior to the examination.  The veteran 
presented with a pair of his shoes with his orthotics. He 
complained of pruritus and pain, particularly with weight 
bearing.  He was unable to wear shoes regularly.  Physical 
examination reported the left hand as showing red, scaling 
plaques on the periphery.  The left thumbnail had been 
removed and the left ring finger showed distal onycholysis.  
There was diffuse redness of both palms.  There were a few 
small red, scaling plaques noted on the right hand with 
moderate onychodystrophy of the nails of both hands.  Both 
feet showed moderate to severe involvement with fungal 
infection.  There were interdigital plaques and dystrophic 
nails of both feet with considerable amount of subungual 
debris.  The plantar surfaces of both feet showed red, 
scaling plaques and the plaques were noted to extend onto the 
medial and lateral aspects of both feet.  There were no deep 
erosions or ulcerations.  A fungal/bacterial culture from 
scrapings of debris from the skin and nails of both feet was 
interpreted to show no fungal growth.  The diagnosis was 
moderately severe tinea manus and tinea pedis with severe 
foot onychomycoses. 

During a September 1999 VA examination by a podiatrist, the 
veteran complained of painful feet.  He also complained of 
numbness to the side of the right foot.  He said that weight-
bearing activities and shoes, especially if without arch 
supports, aggravated his foot pain.  He could not walk any 
significant distance and could not wear shoes due to the 
chronic and constant pain.  Objectively, the veteran walked 
with an antalgic gait and placed more weight on the lateral 
aspect of the foot when ambulating.  The podiatrist 
classified the gait as apropulsive on the right.  There were 
hammertoe abnormalities of the 2nd through 5th toes 
bilaterally.  These appeared to be manually reducible.  There 
were no complaints of pain on range of motion testing of the 
ankles.  There was a large callus on the dorsolateral aspect 
of the 5th toe of the right foot, which was likely secondary 
to hammertoe deformities in combination with irritation 
against footgear.  There were marked diffuse callosities of 
the 2nd and 3rd metatarsal heads of both feet.  There was 
consistent and palpable pain elicited over the sinus tarsi 
region of both feet with evidence of chronically pronated pes 
planus.  The weakness of the supinators (posterior tibialis) 
contributed to his pes planus condition.  There was also 
palpable and consistent pain at the plantar 2nd and 3rd 
metatarsal joints of both feet.  No vascular changes were 
noted.  

The examiner also noted that the skin of the feet, especially 
on the plantar surfaces and interdigital spaces was cracked 
and there were marked interdigital macerations from the 
veteran's tinea condition.  The veteran's stance showed that 
the majority of his weight is born on his left lower 
extremity.  He was unable to perform a toe raise on either 
foot.  The Achilles alignment was central to minimally 
lateral shift of tendo achilles alignment.  In non-weight 
bearing situations, the tendo achilles was central and 
lateralized slightly upon weight bearing.  Manipulation of 
the tendo Achilles was without complaints of pain.  There was 
a maximum of five degrees (maximally pronated) valgus 
deviation at the calcaneus in weight bearing only.  In non-
weight bearing the calcaneus valgus was reducible but the 
condition was not correctable.  There was a minimal forefoot 
valgus of no more than three degrees bilaterally.  No hallux 
valgus was present.  The examiner noted that x-rays of the 
feet demonstrated a pes planus condition.  The diagnoses were 
moderate to severe pes planus bilaterally, hammertoe 
deformities bilaterally, and, severe tinea pedis and 
onychomycosis.  

Finally, the examiner noted that crutches, brace or cane was 
not indicated, however, any mechanical aide which reduced 
total weight bearing when the veteran is standing or 
ambulating would be beneficial to the appellant.  Functional 
orthotics to reduce the flat foot condition by way of 
reducing his over-pronation was definitely indicated.  The 
veteran would not be considered disabled from participating 
in an occupation involving only sedentary duties, however, 
any position that required ambulation, standing, or any 
significant amount of weight bearing would be expected to 
worsen the veteran's condition.  Moderate to severe pain was 
the primary functional limitation of the veteran's condition, 
although his fungal condition would also produce at least 
periodic exacerbations which would also negatively impact his 
ability to ambulate or weight bear.  

The veteran was also afforded a VA cardiac examination.  The 
examiner said a treadmill test had been conducted three weeks 
earlier but that the results were inconclusive.  The results 
of the test were not of record.  The examiner noted that the 
veteran was first diagnosed has having subacute bacterial 
endocarditis in 1974.  He was told that he had a minimal 
degree of tricuspid regurgitation.  The veteran currently 
complained of being mildly short of breath to the extent that 
he is not able to climb stairs.  He also stated that he did 
not exert himself a great deal.  He did not experience chest 
pain or any other cardiac symptoms.  The veteran gave no 
history of syncope.  There was no current finding of swelling 
in the feet and ankles.  The veteran said that he did 
experience occasional swelling and would take Lasix to 
alleviate the swelling.  

The physical examination reported that peripheral pulses were 
symmetrical and equal.  The veteran's venous pressure was not 
elevated and there was no exacerbation of the height of his V 
wave.  His apical impulse was not palpable, but by 
percussion, he did not have cardiac enlargement.  The first 
heart sound was normal, and he had a soft, less than a grade 
1 systolic ejection murmur.  There was no holosystolic murmur 
anywhere over his precordium.  The lung fields were clear and 
he had no peripheral edema.  A 12-lead EKG showed that the 
veteran had sinus rhythm with nonspecific ST and T-wave 
changes and apparently the cardiogram had not changed a great 
deal recently.  Similarly, the veteran had had multiple 
echocardiograms done previously which have shown that he had 
ejection fractions of about 60 percent, no cardiac 
enlargement, and his left atrial size normal.  Nor did the 
veteran have significant tricuspid regurgitation.  The 
echocardiograms were consistent with the clinical findings of 
the examination.  The examiner stated that the veteran did 
not have any current evidence of either cardiac 
decompensation or a valvular lesion.  

In January 2000 the veteran submitted a claim for entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  He said that his PTSD had been the 
cause of his unemployment from August 1996.  He said that Dr. 
Flynn had told him to leave work and that he had not returned 
to work since that time.  The veteran also submitted a VA 
Form 21-4138 in support of his claim wherein he said that he 
attempted employment with the "EDD" [State of California, 
Employment Development Division] in March 1998 and worked for 
three months.  He left to have surgery on his back.  He 
returned in November 1998 and tried to work under reasonable 
accommodations but was refused.  The veteran said that the 
stress of the situation aggravated his PTSD and Dr. Flynn 
again told him to leave work.  The veteran stated that he had 
not returned to work or been able to work elsewhere since 
that time.

The veteran submitted an evaluation from Dr. Flynn in January 
2000.  The report noted that the veteran had been treated by 
Dr. Flynn since September 1998 and had returned for monthly 
visits until January 6, 2000.  The Board notes that Dr. 
Flynn's treatment records were requested in July 1999.  The 
veteran was advised of the request and encouraged to obtain 
the records for inclusion in the claims file.  To date no 
response was received from Dr. Flynn or the veteran regarding 
the treatment records.  Dr. Flynn noted that the veteran had 
been employed up until April 1999.  Dr. Flynn reviewed the 
veteran's employment history and noted his many problems at 
his respective jobs.  He also opined that the experiences 
related directly to the veteran's experiences in service.  

The mental status examination noted that the veteran was 
dressed appropriately and was oriented to times three.  His 
speech was at a normal rate with low volume.  His memory was 
intact for both recent and remote events.  His mood was 
depressed.  His affect was blunted and there was some 
restriction of affect.  There was evidence of psychomotor 
retardation.  There was no evidence of hallucinations or 
delusion or disorganized and bizarre behavior.  There was 
slight evidence of paranoia or ideas of reference.  There was 
no evidence of loose associations, flight of ideas or 
tangential thinking.  His insight was limited.  The veteran's 
judgment was good and his problem-solving ability appeared to 
be within normal limits.  The ability to abstract and 
conceptualize showed no florid psychotiform trends.  There 
was some evidence of obsessive ruminations.  There was also 
some evidence of poor impulse control, violent, destructive 
behavior.  The diagnosis provided was PTSD.  Dr. Flynn 
assigned a GAF score of 42.

Dr. Flynn also noted that he had performed a review of the 
veteran's medical records, documentation of his medical 
retirement and documents regarding his employment 
difficulties with VA.  Dr. Flynn attributed the veteran's 
long history of difficulty with interpersonal relationships 
directly to the appellant's PTSD.  Dr. Flynn further stated 
that the veteran was totally disabled psychiatrically and 
that his disability was 100 percent due to PTSD.  The 
prognosis was poor.  

In April 2000, the veteran's PTSD rating was increased to 70 
percent.  The effective date of the rating was July 30, 1991, 
the date of his claim.  The veteran was also granted 
entitlement to TDIU effective from April 13, 1999.

As noted in the Introduction section of this decision, the 
veteran submitted additional evidence directly to the Board 
in August 2000.  Of particular note are the color photographs 
submitted by the veteran and the statement in support of 
claim submitted by a VA physician on behalf of the veteran, 
dated in August 2000.  The physician said that the veteran 
had been diagnosed with "two-feet, one hand disease", and 
hyperkeratosis palmaris et plantaris.  He said the last was a 
descriptive diagnosis and fairly captured the essentials of 
the skin condition.  The physician noted that he had reviewed 
the photographs and said that they clearly demonstrated the 
rather extensive cracking and fissuring present on both 
heels.  He also included black and white xerox prints of the 
veteran's feet.  The physician reported that, upon 
examination, the veteran had moderately severe gait antalgia 
[sic].  He hobbled from side to side to minimize the pain of 
weight bearing.  The soles of both feet showed markedly 
thickened skin, especially over the heels.  There was 
cracking and fissuring, in some case through the dermis, with 
serosanguineous exudate.  The physician said that, while the 
condition diagnoses [sic] is evanescent, the veteran was 
noted to hobble on the last three visits because of the 
painful condition involving both feet.  The diagnoses were 
hyperkeratosis palmaris et plantaris, with fissuring and 
exudation and onychomycosis of most of the nails of both 
hands and feet.

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

A.  PTSD

The veteran's claim for a higher rating for his PTSD was 
placed in appellate status by a Notice of Disagreement (NOD) 
with a May 1998 rating decision, which granted service 
connection and assigned the initial rating award in 
compliance with the Board decision of March 1998.  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  Accordingly, the Board finds that the 
veteran's claim for a higher rating for service-connected 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  From available evidence, it appears that the 
veteran's request to reopen his claim for service connection 
for PTSD was submitted in July 1991.  An RO rating decision, 
dated in January 1993 initially denied reopening the claim, 
however, a January 1994 statement of the case found the claim 
to be reopened.  Effective November 7, 1996, the VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  The new criteria 
for evaluating service connected psychiatric disability were 
codified at newly designated 38 C.F.R. § 4.130 (1999).  The 
new rating criteria are sufficiently different from those in 
effect prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise.  

In this case, the veteran's PTSD disability rating has been 
evaluated by the RO using both the prior and amended 
regulations with notice provided to the veteran.  
Accordingly, the Board concludes that there is no prejudice 
to the veteran by evaluating his PTSD under both sets of 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

Guidance in how to apply a change in law or regulation to a 
claim is contained in VAOPGCPREC 3-2000.  Basically the new 
rating criteria regarding mental disorders can not have 
retroactive application prior to November 7, 1996.  Thus, in 
this case, the Board would not be able to consider the new 
rating criteria prior to November 1996, because they do not 
have retroactive application prior to that date.

Under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.132 (1996), a 
70 percent rating is for consideration where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Finally, a 100 percent rating is applicable 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Demonstrably unable 
to obtain or retain employment.  The three criteria for a 100 
percent rating are independent of one another and only one 
need to be met to be awarded a 100 percent disability.  
Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Under the new criteria, under DC 9411, 38 C.F.R. § 4.130 
(1999), a 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is applicable where there is total occupation and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 41 
- 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Ibid. 

The evidence of record demonstrates that the veteran has a 
long and sustained history of extreme problems involving 
maintaining effective interpersonal relationships with 
resulting problems in maintaining employment.  VA psychiatric 
examinations from 1992 and 1994 noted this in providing a 
diagnosis of PTSD.  Those examination reports further noted 
that, unless the veteran's multiple legal problems were 
settled and behind him, his prognosis for return to full 
employment would be guarded.  The evidence of record clearly 
shows the veteran's problems did not improve, they only got 
worse.  The evaluation reports from Dr. Flynn in February 
1999 and January 2000 also document the veteran's problems.  
Dr. Flynn has set forth a history of the veteran's 
conflicts/problems and how they have affected his ability to 
maintain employment.  He has stated in both of his 
evaluations that the veteran was totally disabled 
psychiatrically and that the disability resulted from the 
appellant's PTSD.  

The Board finds that the veteran's symptomatology for PTSD 
demonstrates that he is demonstrably unable to retain 
employment and satisfies the criteria for a 100 percent 
rating under the prior regulations.  Johnson.  The veteran 
has had vocational rehabilitation training to change careers, 
he has changed jobs, and he has changed agencies but still 
has extreme difficulties in his interpersonal relationships.  
The same problems exist, as described by Dr. Flynn, in the 
veteran's dealings with Dr. Flynn's support staff, and the 
appellant's dealings with his college.  The medical evidence 
of record demonstrates that the veteran is incapable of 
sustaining any employment directly as a result of his PTSD 
symptomatology.

In making this finding the Board notes that the veteran does 
not meet the established criteria for a 100 percent rating 
under the amended criteria.  The results of the mental status 
examinations performed by Dr. Flynn simply do not show that 
the veteran exhibits the symptomatology necessary to satisfy 
the rating criteria.  

As the veteran's case is rated under the guidelines found in 
Fenderson, the Board notes that the RO has determined him to 
be entitled to a TDIU disability rating effective from April 
13, 1999.  This reflected the date of termination of the 
veteran's last period of employment.  The Board finds that 
that date also reflects the point in time when the veteran's 
PTSD symptomatology rendered him unable to maintain 
employment.

The evidence of record shows continuous employment for the 
period from 1986 to 1996 with VA, followed by a period of 
unemployment before the veteran's last job with the 
Employment Development Division from March 1998 to April 
1999.  The veteran's grant of service connection for PTSD was 
made effective as of July 30, 1991.  The subsequent 
disability rating of 70 percent was also made effective from 
that date.  However, the Board does not believe the evidence 
of record to demonstrate veteran's inability to maintain 
employment until he was unable to return to work in April 
1999.  The veteran originally took time off from work from 
that job for his back problem.  His subsequent inability to 
continue his employment upon his return to work was based on 
his PTSD symptoms.  Accordingly, the 100 percent disability 
rating, under the prior regulations, would be effective as 
the date after termination of his employment, April 13, 1999. 

B.  Pes Planus with Hammertoes

The veteran's pes planus is evaluated as 30 percent disabling 
under Diagnostic Code (DC) 5276, acquired flatfoot.  38 
C.F.R. § 4.71a (1999).  A 30 percent rating is assigned for 
bilateral, severe disability, with objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
and characteristic callosities.  A maximum 50 percent rating 
is awarded when bilateral disability is pronounced, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.

Outpatient VA treatment records dated in June 1993 reflect 
that the veteran was to be fitted with new orthotics to help 
with his bilateral pes planus.  He testified in July 1997 
that the orthotics does not always help because of his 
concomitant disability of tinea pedis.  This combination 
makes it difficult for the veteran to wear any shoe and 
obtain relief from the orthotics.  He also said that he had 
to routinely have his foot calluses shaved down.  The 
September 1999 VA podiatry examination noted that the veteran 
had an antalgic gait and placed more weight on the lateral 
aspect of the foot when ambulating.  Moreover, his gait on 
the right was classified as apropulsive.  Several callosities 
over the metatarsal heads of both feet were reported.  There 
was consistent and palpable pain with evidence of chronically 
pronated pes planus.  The examiner commented that any 
employment requiring ambulation, standing or any significant 
amount of weight bearing would worsen the veteran's 
condition.  The examiner said that the primary functional 
limitation was moderate to severe pain.  Finally, the Board 
notes that the veteran has been wearing orthotics in his 
shoes for at least 7 years and still had this level of pain.

The Board finds that, resolving all reasonable doubt in favor 
of the veteran, the evidence of record supports the grant of 
a 50 percent rating for the veteran's bilateral pes planus 
with calluses and hammertoes.  This represents the highest 
schedular rating for the veteran's disability.  As such 
"pain cannot be the basis for an award under a diagnostic 
code in excess of the maximum evaluation under that code."  
Spencer v. West, 13 Vet. App. 376, 382 (2000) (citing to 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997)).  Moreover, 
there is no other diagnostic code relating to the foot for 
consideration that would provide for the possibility of an 
even higher disability rating.

C.  Tinea Pedis

The veteran's tinea pedis of the feet is rated as 10 percent 
disabling under DC 7813.  A note in the Rating Schedule 
provides that disabilities evaluated under codes 7807 through 
7819 are rated by analogy to eczema under DC 7806.  38 C.F.R. 
§ 4.118 (1999).  Under DC 7806, a 10 percent evaluation is 
warranted where the skin disability is productive of 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent rating requires that 
the disability be manifested by exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition.

The veteran has been service-connected for this disability 
since 1982.  A VA outpatient entry, dated in May 1993, noted 
that the veteran was treated for infection of his foot.  
Another entry, dated in June 1993 noted that the veteran was 
status post removal of the toenail of his right big toe.  The 
veteran testified in detail at his July 1997 hearing as to 
the severity of his tinea pedis.  The August 1999 VA 
examination noted involvement of both hands and feet with 
red, scaling plaques.  The veteran also had moderate 
onychodystrophy of the nails of his hands and severe foot 
onychomycoses.  At the September 1999 VA podiatry 
examination, the veteran was noted to have cracked skin on 
the plantar surfaces and marked interdigital lacerations.  

The medical evaluation received in August 2000, relying on 
accompanying color photographs of the feet, noted cracking 
and fissuring of the skin on the feet, in some cases through 
the dermis, with serosanguineous exudate.  The examiner also 
noted scaling, exudation and fissuring of the toe and 
intertriginous areas.  

In light of the medical evidence of record, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's symptomatology for his tinea pedis more 
closely approximates the rating criteria for a 30 percent 
rating under DC 7806.  The Board notes that there is no 
evidence of ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations, nor is the disability 
exceptionally repugnant at this time to justify a 50 percent 
rating.  

D.  Bacterial Endocarditis

The veteran's bacterial endocarditis with tricuspid 
insufficiency is currently rated as 10 percent disabling 
under DC 7001 for endocarditis.  38 C.F.R. § 4.104 (1999).  

Effective January 12, 1998, the rating criteria for 
evaluating cardiovascular disorders changed.  See 65 Fed. 
Reg. 207, 224 (December 11, 1997).  Evaluation of the 
appellant's endocarditis requires evaluation under both the 
prior and amended regulations to determine which set of 
regulations may result in a more favorable rating.  Karnas.  
Also, as before, the veteran's endocarditis disability has 
been evaluated by the RO using both the prior and amended 
regulations with notice to the appellant.  Accordingly, the 
Board's actions in doing the same does not constant any 
prejudice to the veteran.  Bernard.

Under the previous criteria, a 10 percent rating is warranted 
when, following active rheumatic heart disease, there is an 
identifiable valvular lesion, slight, if any dyspnea and the 
heart is not enlarged.  A 30 percent evaluation is for 
consideration from the termination of an established service 
episode of rheumatic of rheumatic fever, or its subsequent 
recurrence, with cardiac manifestations, during the episode 
or recurrence, for 3 years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).

The regulatory revisions incorporate objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  METs are measured by means of a treadmill test.  
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. § 4.104, Note 2 (1999).

Under the revised criteria for Diagnostic Code 7000, a 10 
percent rating is warranted where a workload of greater than 
seven METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent rating is warranted where 
there is a workload of greater than five METs but not greater 
than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
38 C.F.R. § 4.104, DC 7001 (1999).

In this case, the veteran has not received treatment for his 
endocarditis in over 10 years.  His only subjective symptom 
was shortness of breath, which he testified to in July 1997 
and related at the time of his September 1999 VA examination.  
However, the veteran also testified that he did not do a lot 
of exercise because he was limited due to other disabilities.  
He has not missed any work due to his endocarditis and takes 
no medication for the condition.  The VA examiner reviewed 
the veteran's claims file and the EKG's and echocardiograms 
on file in September 1999.  The examiner concluded that the 
veteran had no current evidence of either cardiac 
decompensation or valvular lesion.  

The evidence of record does not demonstrate the veteran has 
had a reoccurrence of his endocarditis.  Nor does the 
evidence show that he has a diastolic murmur with 
characteristic EKG manifestations or definite enlarged heart 
to warrant the assignment of a 30 percent rating under the 
prior criteria.  Moreover, the evidence does not support a 30 
percent rating under the amended criteria.  The veteran 
reported his treadmill test as inconclusive and there is no 
evidence to show cardiac hypertrophy or dilatation on EKG, 
echocardiogram or x-ray.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for the veteran's bacterial 
endocarditis.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).


ORDER

Entitlement to a 100 percent rating for PTSD, from April 
1999, is granted subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a 50 percent rating for pes planus with 
calluses and hammertoes is granted subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a 30 percent rating for tinea pedis is granted 
subject to the law and regulations governing payment of 
monetary benefits.

Entitlement to an increased evaluation for bacterial 
endocarditis is denied.  



		
RENÉE M. PELLETIER
Veterans Law Judge
Board of Veterans' Appeals


 

